Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 6-15 in the reply filed on 21 Apr. 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made in the reply filed on 21 Apr. 2022, and for the reasons mentioned above, is being treated as an election without traverse.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 11-12 recite the limitations "the cured floor finish layer”, “the floor finish layer", “said cured floor finish layer”, “the floor finish layer”, and “the cured floor finish layer” in lines 5-6, 2, 1, 4-5, and 2, respectively.  There are insufficient antecedent bases for these limitations in these claims.  Each of these limitations should read: “the cured liquid floor finish layer”.
Claims 6 and 11 recite “has a coefficient of friction similar to the sports floor” both in line 5.  The scope of these claims are confusing, since it is unclear what is meant by “similar” or what the values of the coefficient friction for the outer surface of the cured floor finish layer have to be in order to be considered “similar” to that of the sports floor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Charlotte Observer (https://www.youtube.com/watch?v=GGG3Ivp1e00, uploaded 24 Apr. 2014, accessed 26 Apr. 2022, hereinafter Charlotte Observer) in view of Shaffer (US Patent Application 2011/0179734 A1, published 28 Jul. 2011, hereinafter Shaffer) and further in view of Maple Flooring Manufacturers Association, Inc. (“Industrial Recommendations for Sanding, Sealing, Court Lining, Finishing & Resurfacing of Maple Gym Floors,” published 2008, hereinafter MFMA).
Regarding claims 6, 8-9, 11, and 13-14, Charlotte Observer teaches the use of vinyl stickers (graphics assembly, decal, or visible film layer) applied to a sports flooring (page 1 of screenshot and description of video).
It is the examiner’s position that the vinyl sticker of the Charlotte Observer reads on the visible film layers of claims 6 and 11. 
Charlotte Observer does not disclose the application of a clear film onto the vinyl sticker nor the application of a floor finish layer.
Shaffer teaches the inclusion of a clear protective layer (Item 65) overlaying a graphics image on a floor tile (Abstract and Figure 6, reproduced below) and the application of a urethane coating can be applied to the clear protective layer (paragraph 0035).


    PNG
    media_image1.png
    562
    736
    media_image1.png
    Greyscale

Given that Charlotte Observe and Shaffer are both directed at graphics attached to floors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a clear protective layer and an additional coating as taught by Shaffer overlaying the vinyl sticker taught by the Charlotte Observer.  Since Charlotte Observer and Shaffer are both drawn to graphics attached to floors, one of ordinary skill in the art would have a reasonable expectation of success in adhering a clear protective layer and an additional coating as taught by Shaffer to the vinyl sticker (graphics assembly, decal, or visible film layer) of the Charlotte Observer.  Further, Shaffer teaches the clear protective layer and additional coating make the floor tile even more durable, scuff, and water-resistant (paragraph 0035).
MFMA teaches the process for finishing sports floors, which includes the application of several water-based urethane coatings (page 2, Procedures for sealing, court lining and finishing a new maple floor section, 1st paragraph), the abrading (roughened)of lower layers (page 4, Finishing section, 2nd paragraph), and the curing of the coatings (page 4, Finishing section, 2nd paragraph).
Given that Charlotte Observer, Shaffer, and MFMA are directed at flooring with various layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a water-based urethane coating, to abrade lower layers before applying a coating, and curing the coatings as taught by MFMA as steps in the process to install the vinyl sticker and protective layer of the Charlotte Observer in view of Shaffer.  Since Charlotte Observer, Shaffer, and MFMA are drawn to floors with various layers, one of ordinary skill in the art would have a reasonable expectation of success in using a water-based urethane coating, abrading lower layers before applying a coating, and curing the coatings as taught by MFMA as steps to install the vinyl sticker and protective layer of the Charlotte Observer in view of Shaffer.  Further, MFMA teaches that their floor processing steps result in maintaining high performance and safety standards (page 2, Introduction section, 1st paragraph) and abrading breaks the surface tension for bonding the next coat (page 4, Finishing section, 2nd paragraph).
It is the examiner’s position that given MFMA’s teaching is based on applying the finishing coating to the entire gym floor the outer surface of the cured liquid finish layer above the graphics assembly, decal, or visible film layer would inherently have the same coefficient of friction as the rest of the gym floor (sports floor), since the entire gym floor would have the same top coating.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charlotte Observer (https://www.youtube.com/watch?v=GGG3Ivp1e00, uploaded 24 Apr. 2014, accessed 26 Apr. 2022, hereinafter Charlotte Observer) in view of Shaffer (US Patent Application 2011/0179734 A1, published 28 Jul. 2011, hereinafter Shaffer) and further in view of Maple Flooring Manufacturers Association, Inc. (“Industrial Recommendations for Sanding, Sealing, Court Lining, Finishing & Resurfacing of Maple Gym Floors,” published 2008, hereinafter MFMA) and further in view of Vickers (“Adhesion promotions of polyurethane and epoxy coatings,” Reinforced Plastics, May/June 2014, pp. 32-34, published 22 May 2014, hereinafter Vickers).
Regarding claims 7 and 12, Charlotte Observer in view of Shaffer and further in view of MFMA teaches the elements of claims 6 and 11.
Charlotte Observer in view of Shaffer and further in view of MFMA does not disclose inclusion of an adhesion promotion layer between the clear film layer and the cured liquid floor finish layer.
Vickers teaches a surface modification treatment for adhesion promotion of polyurethane coatings (Abstract), and this treatment requires a curing step (page 32, 3rd column, Onto surface treatments section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the surface modification treatment as taught by Vickers between any of the layers involving a polyurethane coating as a step in the installation of the vinyl stickers of Charlotte Observer in view of Shaffer and further in view of MFMA.  Vickers teaches that the surface modification treatment materials are precursors to highly reactive species that form bonds to the surface without affecting the bulk properties of the substrate (page 33, 1st column, 3rd paragraph).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charlotte Observer (https://www.youtube.com/watch?v=GGG3Ivp1e00, uploaded 24 Apr. 2014, accessed 26 Apr. 2022, hereinafter Charlotte Observer) in view of Shaffer (US Patent Application 2011/0179734 A1, published 28 Jul. 2011, hereinafter Shaffer) and further in view of Maple Flooring Manufacturers Association, Inc. (“Industrial Recommendations for Sanding, Sealing, Court Lining, Finishing & Resurfacing of Maple Gym Floors,” published 2008, hereinafter MFMA) and further in view of Streepey et al. (“Floor composition affects performance and muscle fatigue following basketball task,” J.Appl.Biomech., Vol. 16, pp. 157-168, published 2000, hereinafter Streepey).
Regarding claims 10 and 15, Charlotte Observer in view of Shaffer and further in view of MFMA teaches the elements of claims 6 and 11.
Charlotte Observer in view of Shaffer and further in view of MFMA does not disclose the specific type of sports flooring to which the vinyl stickers are applied.
Streepey teaches the use of composite floor for a sports flooring (Abstract).  His composite floor closely resembles a wood floor in appearance but is less stiff (page 160, Experimental Protocol section, 1st paragraph).
It is the examiner’s position that the composite floor of Streepey is an engineered hard wood floor.
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the vinyl sticker and associated layers of Charlotte Observer in view of Shaffer and further in view of MFMA onto the composite flooring (engineered hard wood flooring) of Streepey.  Streepey teaches that the perceived fatigue experienced by human subjects was significantly lower after carrying out exercises on a composite floor than on a wood floor (Abstract).

Claims 6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US Patent Application 2011/0179734 A1, published 28 Jul. 2011, hereinafter Shaffer) in view of Maple Flooring Manufacturers Association, Inc. (“Industrial Recommendations for Sanding, Sealing, Court Lining, Finishing & Resurfacing of Maple Gym Floors,” published 2008, hereinafter MFMA).
Regarding claims 6, 8-11, and 13-15, Shaffer teaches the inclusion of a clear protective layer (Item 65) overlaying a graphics image (graphics assembly, visible film, and decal) on a floor tile (Abstract and Figure 6, reproduced above) and the application of a urethane coating can be applied to the clear protective layer (paragraph 0035).  Shaffer teaches that his floor tile has high impact material to provide a slight flexure that reduces shock to an athlete’s body, and his floor tile is for use in sports facilities (synthetic athletic performance flooring) (paragraphs 0019-0020).
Shaffer does not disclose the application of a water-based finish layer nor the roughening of the outer surface of the clear film layer.
MFMA teaches the process for finishing sports floors, which includes the application of several water-based urethane coatings (page 2, Procedures for sealing, court lining and finishing a new maple floor section, 1st paragraph), the abrading (roughened)of lower layers (page 4, Finishing section, 2nd paragraph), and the curing of the coatings (page 4, Finishing section, 2nd paragraph).
Given that Shaffer and MFMA are directed at flooring with various layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a water-based urethane coating, to abrade lower layers before applying a coating, and curing the coatings as taught by MFMA as steps in the process to install the floor tile of Shaffer.  Since Shaffer and MFMA are drawn to floors with various layers, one of ordinary skill in the art would have a reasonable expectation of success in using a water-based urethane coating, abrading lower layers before applying a coating, and curing the coatings as taught by MFMA as steps to install the floor tile of Shaffer.  Further, MFMA teaches that their floor processing steps result in maintaining high performance and safety standards (page 2, Introduction section, 1st paragraph) and abrading breaks the surface tension for bonding the next coat (page 4, Finishing section, 2nd paragraph).
It is the examiner’s position that given MFMA’s teaching is based on applying the finishing coating to the entire gym floor the outer surface of the cured liquid finish layer above the graphics assembly, decal, or visible film layer would inherently have the same coefficient of friction as the rest of the gym floor (sports floor), since the entire gym floor would have the same top coating.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over of Shaffer (US Patent Application 2011/0179734 A1, published 28 Jul. 2011, hereinafter Shaffer) in view of Maple Flooring Manufacturers Association, Inc. (“Industrial Recommendations for Sanding, Sealing, Court Lining, Finishing & Resurfacing of Maple Gym Floors,” published 2008, hereinafter MFMA) and further in view of Vickers (“Adhesion promotions of polyurethane and epoxy coatings,” Reinforced Plastics, May/June 2014, pp. 32-34, published 22 May 2014, hereinafter Vickers).
Regarding claims 7 and 12, Shaffer in view of MFMA teaches the elements of claims 6 and 11.
Shaffer in view of MFMA does not disclose inclusion of an adhesion promotion layer between the clear film layer and the cured liquid floor finish layer.
Vickers teaches a surface modification treatment for adhesion promotion of polyurethane coatings (Abstract), and this treatment requires a curing step (page 32, 3rd column, Onto surface treatments section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the surface modification treatment as taught by Vickers between any of the layers involving a polyurethane coating as a step in the installation of the floor tile Shaffer in view of MFMA.  Vickers teaches that the surface modification treatment materials are precursors to highly reactive species that form bonds to the surface without affecting the bulk properties of the substrate (page 33, 1st column, 3rd paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-7, 9, 11-12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of US Patent 10,279,619 B2.  The limitations of the two sets of claims are compared side-by-side in the table below.

Application 16/522,122
US Patent 10,279,619 B2
6. A graphics assembly applied to a sports floor comprising: a visible film layer applied to the sports floor; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the cured floor finish layer has a coefficient of friction similar to the sports floor.

9. The graphics assembly of claim 6 wherein an outer surface of the clear film layer is roughened.
1. A method for assembling a decal for use on a finished wood floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; roughening an outer surface of the clear film layer; applying a liquid floor finish to the outer surface of the clear film layer after the roughening step.
7. The graphics assembly of claim 6 further comprising a cured liquid adhesion promotion layer disposed between the clear film layer and the floor finish layer.
2. The method for assembling a decal for use on a finished wood floor of claim 1 further comprising applying an adhesion promotion layer to the outer surface of the clear film layer after the roughening step and prior to the applying the floor finish layer step.
11. A decal assembly applied to a finished wood floor comprising: a visible film layer; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the floor finish layer has a coefficient of friction similar to the finished wood floor.

14. The decal assembly of claim 11 wherein an outer surface of the clear film layer is roughened.
1. A method for assembling a decal for use on a finished wood floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; roughening an outer surface of the clear film layer; applying a liquid floor finish to the outer surface of the clear film layer after the roughening step.
12. The decal assembly of claim 11 further comprising a cured liquid adhesion promotion layer disposed between the clear film layer and the cured floor finish layer.
2. The method for assembling a decal for use on a finished wood floor of claim 1 further comprising applying an adhesion promotion layer to the outer surface of the clear film layer after the roughening step and prior to the applying the floor finish layer step.


In summary, although some of the present claims recite graphics assembly and the claims of US Patent 10,279,619 recite assembling a decal, it is the examiner’s position that there is not a patently distinct difference between a decal assembly and graphics assembly.  The limitations of US Patent 10,279,619 are directed toward methods, whereas the limitations of the current invention are product claims.  However, it is the examiner’s position that the method claims listed above do not disclose process steps beyond the limitations recited in the product claims to one of ordinary skill in the art, and thus it would have been obvious to once of ordinary skill in the art that the products produced by the methods of US Patent 10,279,619 encompass the presently claimed products.  Therefore, the claims listed above of issued US Patent 10,279,619 teach all the limitations of the claims of the current invention listed in the table above.  

Claims 6-7 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, and 10 of US Patent 10,821,770 B2.  The limitations of the two sets of claims are compared side-by-side in the table below.

Application 16/522,122
US Patent 10,821,770 B2
6. A graphics assembly applied to a sports floor comprising: a visible film layer applied to the sports floor; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the cured floor finish layer has a coefficient of friction similar to the sports floor.
1. A method for assembling a graphic for use on a sports floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; and applying a liquid floor finish to the outer surface of the clear film layer after the laminating step.

8. The method for assembling a graphic for use on a sports floor of claim 1 further comprising the step of curing the liquid applied floor finish layer.
7. The graphics assembly of claim 6 further comprising a cured liquid adhesion promotion layer disposed between the clear film layer and the floor finish layer.
6. The method for assembling a graphic for use on a sports floor of claim 1 further comprising the step of applying a liquid adhesion promotion layer to the outer surface of the clear film layer after the laminating step.
6. A graphics assembly applied to a sports floor comprising: a visible film layer applied to the sports floor; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the cured floor finish layer has a coefficient of friction similar to the sports floor.

7. The graphics assembly of claim 6 further comprising a cured liquid adhesion promotion layer disposed between the clear film layer and the floor finish layer.
10. A method for assembling graphics for use on a sports floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; applying a liquid adhesion promotion layer to the outer surface of the clear film layer after the laminating step; curing the liquid adhesion promotion layer; and applying a liquid floor finish layer to a top surface of the cured adhesion promotion layer after the adhesion promotion layer is applied to the clear film layer.
11. A decal assembly applied to a finished wood floor comprising: a visible film layer; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the floor finish layer has a coefficient of friction similar to the finished wood floor.
1. A method for assembling a graphic for use on a sports floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; and applying a liquid floor finish to the outer surface of the clear film layer after the laminating step.

8. The method for assembling a graphic for use on a sports floor of claim 1 further comprising the step of curing the liquid applied floor finish layer.
11. A decal assembly applied to a finished wood floor comprising: a visible film layer; a clear film layer adhered to the visible film layer; and a cured liquid floor finish layer applied to the clear film layer, wherein an outer surface of the floor finish layer has a coefficient of friction similar to the finished wood floor.

12. The decal assembly of claim 11 further comprising a cured liquid adhesion promotion layer disposed between the clear film layer and the cured floor finish layer.
10. A method for assembling graphics for use on a sports floor, the method comprising the steps of: laminating a clear film layer to a visible film layer; applying a liquid adhesion promotion layer to the outer surface of the clear film layer after the laminating step; curing the liquid adhesion promotion layer; and applying a liquid floor finish layer to a top surface of the cured adhesion promotion layer after the adhesion promotion layer is applied to the clear film layer.


In summary, although some of the present claims recite decal and the claims of US Patent 10,821,770 recite assembling graphics, it is the examiner’s position that there is not a patently distinct difference between a decal assembly and graphics assembly.  The limitations of US Patent 10,821,770 are directed toward methods, whereas the limitations of the current invention are product claims.  However, it is the examiner’s position that the method claims listed above do not disclose process steps beyond the limitations recited in the product claims to one of ordinary skill in the art, and thus it would have been obvious to once of ordinary skill in the art that the products produced by the methods of US Patent 10,821,770 encompass the presently claimed products.  Therefore, the claims listed above of issued US Patent 10,821,770 teach all the limitations of the claims of the current invention listed in the table above.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gao (CN 2557621 Y, published 25 Jun. 2003) teaches a wood flooring with a pattern layer and a wear-resistant layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787